          Case 1:18-cr-00162-NONE-SKO Document 34 Filed 03/17/21 Page 1 of 2




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:18-CR-00162-NONE

12                                 Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                          TRIAL DATE
13

14                          v.

15

16   SCOTT RADTKE,

17                                 Defendant.

18
19

20          This matter is currently scheduled for trial beginning on May 11, 2021. The parties will need
21 additional time to continue their discussions and prepare for trial. In particular, defense counsel recently

22 reviewed documents in the FBI’s possession atter a lengthy delay due to COVID-19 safety protocols.

23 Defense counsel believes this review pf documents indicates that further investigation is necessary to

24 prepare for a possible trial.

25          The parties therefore stipulate that a continuance is in the interest of justice and jointly request
26 that the trial be continued until September 14, 2021 to allow them the opportunity to prepare for trial,

27 including by defense review and copying of material made available by the government. The parties

28                                                         1
          Case 1:18-cr-00162-NONE-SKO Document 34 Filed 03/17/21 Page 2 of 2




 1 further request the Court exclude under the Speedy Trial Act the period from May 11, 2021 to

 2 September 14, 2021, for defense preparation.

 3         A proposed order appears below.

 4

 5 IT IS SO STIPULATED.

 6

 7 Dated: March 5, 2020                           By: /s/ W. Scott Quinlan
                                                  W. Scott Quinlan
 8                                                Attorney for Defendant
                                                  Scott Radtke
 9

10 Dated: March 5, 2020                           PHILLIP A. TALBERT
                                                  Acting United States Attorney
11

12                                                By: /s/ Michael G. Tierney
                                                  Michael G. Tierney
13                                                Assistant U.S. Attorney

14

15
           IT IS SO ORDERED. Trial in this matter, currently scheduled for May 11, 2021, shall be
16
           continued to September 14, 2021. Time from May 11, 2021 through September 14, 2021 shall
17
           be excluded under the Speedy Trial Act, 18 United States Code Section 3161 to allow the
18
           defense to sufficiently prepare for trial. The Court finds that the ends of justice outweigh the
19
           interest of the defendant and the public in a speedy trial.
20

21 IT IS SO ORDERED.

22      Dated:    March 17, 2021
23                                                     UNITED STATES DISTRICT JUDGE

24

25
26

27

28                                                       2
